Citation Nr: 1133850	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-18 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 7, 1985, Board of Veterans' Appeals (Board) decision that denied service connection for sickle cell-thalassemia.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The moving party served on active duty from July 1981 to August 1984.

By a decision dated October 7, 1985, the Board denied service connection for sickle cell-thalassemia.  The moving party submitted a motion for revision of the Board's October 1985 decision on the basis of CUE in June 2005.  Upon receipt of the motion, the document was labeled as a statement in support of the claim, and associated in the claims file without action.  This administrative error resulted in a significantly-delayed review of the movant's claim.

The issue of CUE was previously before the Board in December 2001.  At that time, the motion to revise the October 1985 Board decision was denied.  The moving party appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  That appeal was dismissed by the Court in June 2005 because the moving party raised arguments before the Court which were not raised before the Board.  However, the Court held that the June 2005 decision would not preclude the moving party from raising a CUE claim at a future date.  

In an October 2005 Board decision, the Board found that the moving party had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for sickle cell-thalassemia.  The claim was remanded fur further development.  In January 2007, the Board granted the movant's claim, finding that sickle cell-thalassemia, though pre-existing active duty, was aggravated as the result of the movant's period of active service.

The movant filed a Motion to Vacate the Board's October 1985 decision in August 2005.  In June 2009, the Motion to Vacate was denied by the Board, as a denial of due process was not demonstrated in the October 1985 decision.  

The movant filed an additional CUE claim in June 2005.  The Board denied this claim in July 2009 on the basis that the facts of record, before the Board in October 1985, would not have changed the outcome in a manifestly different manner, and that the Board did not incorrectly apply statutory or regulatory provisions, in which the error would have changed the outcome in a manifestly different manner.  In so doing, the Board relied on findings of a Physical Evaluation Board (PEB) which determined that the movant's condition had not been aggravated by service, and instead was due to the natural progression of the illness.  This decision was subsequently appealed to the Court.  A June 2010 Joint Motion for Remand (Joint Motion) pointed out that the Board's assertion that PEB members were "trained and certified in disability evaluation" was derived from a Department of Defense (DoD) directive which was not of record at the time of the 1985 Board decision.  Because only documents that were physically in the file as of the date of the decision may be considered, the parties requested that the Court enter an Order vacating and remanding the Board's July 2009 decision.  That Order was issued on July 8, 2010.


FINDINGS OF FACT

1.  In a decision issued on October 7, 1985, the Board denied entitlement to service connection for sickle cell-thalassemia.

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the Board on October 7, 1985, or that the Board incorrectly applied statutory or regulatory provisions extant at that time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's decision of October 7, 1985 was not clearly and unmistakably erroneous as to the denial of service connection for sickle cell-thalassemia.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1403, 20.1404 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Initially, the Board notes that it has been determined by the Court that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

In this case, the moving party argues that, in October 1985, the evidence showed that the movant's sickle cell-thalassemia was aggravated by his period of active service.  It is also argued that the October 1985 Board decision afforded greater weight to lay evidence, rather than medical evidence, in denying the movant's claim.  The movant's representative asserted, in essence, that the issue was medical in nature, and the Board erred by relying on lay evidence in support of the denial.

II.  Clear and Unmistakable Error

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  See 38 U.S.C.A. § 7111 (West 2002).

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400- 1411 (2010).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See 38 C.F.R. § 20.1403(a) (2010).  Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  See Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(b)(1) (2010).

The regulations cited above also state that, to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c) (2010).  Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d)(1-3) (2010).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e) (2010).

CUE may be demonstrated where (1) there is an error in a prior adjudication through the application of facts or law, which were incorrect at the time of their application, and (2) that error caused an inaccurate result.  See Allin v. Brown, 6 Vet. App. 207, 210 (1994).  An assessment of CUE must be made against the law as it existed when the determination alleged to be erroneous was made.  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  CUE is an administrative failure to apply the correct statutory or regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error... that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the RO evaluated the facts before it does not constitute an allegation which is adequate to raise a CUE claim.  See Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be, ipso facto, clear and unmistakable.  See Fugo.

As noted in the prior Board decision, a report of medical history completed by the movant in November 1980 indicated that he occasionally suffered from leg cramps.  It was also noted that he wore glasses for reading and distance vision.  No pertinent abnormalities were found on the entrance medical examination in November 1980.  There were no findings pertaining to sickle cell-thalassemia at that time.  A clinical notation dated in July 1981, within five days of the movant's entry onto active duty, disclosed that the movant had sickle cell disease that had been confirmed by a medical laboratory.

A report of the Medical Board proceedings dated in April 1984 shows that the movant's sickle cell-thalassemia was characterized as having existed prior to service and as having been aggravated by service.  The report revealed that the movant complained of intense myalgias after exercise.  It was noted that he had previously been given a diagnosis of sickle cell-thalassemia, but had not been given any specific instructions regarding his exercise capacity.  He complained of episodes of severe, diffuse muscle pain, mainly affecting the back and thighs.  The pain was often associated with a severe headache with pain intense enough to render him bedridden for two or three days, after which the pain resolved spontaneously.  These episodes reportedly occurred only when the movant was forced to a maximal effort.  It was noted that he could sustain variable degrees of submaximal effort, sometimes being able to exercise well, but that other times, he was able only to exercise minimally before provoking the back and muscle pains.  It was stated that the episodes had occurred ever since his entry on active duty, but had become "very much worse" since he had been in Germany because of the physical training requirements.  The hospital course reflects that it was thought that the movant was a heterozygote for sickle cell disease and thalassemia, and that he was suffering exercise-induced sickle cell crisis and hemolysis.  The diagnosis was sickle cell-thalassemia.  It was deemed that the movant was not fit for retention on active duty.  It was, therefore, recommended that he be found unfit for continued service on active duty and be separated.

A Physical Evaluation Board (PEB) report dated in May 1984 confirmed the diagnosis of sickle cell-thalassemia with diffuse muscle pain and severe headache after maximal exercise effort.  It was concluded that the condition had existed prior to service and had not been aggravated by service.

The movant was hospitalized at a Department of Veterans Affairs (VA) medical center from August to September 1984.  It was noted that he had a history of sickle cell trait, G-6 PD deficiency and beta-thalassemia.  He complained of acute lower back pain.  The movant related that he had experienced similar episodes in the past while in boot camp. The diagnoses on discharge were hemolytic crisis-probably secondary to the movant's G-6 PD deficiency, sickle cell trait and beta-thalassemia and anemia, secondary to the above.

During a hearing at the RO in June 1985, the movant testified that his problems in service appeared when he was exercising.  He added that he never had problems that were not preceded by strenuous exercise.  See Transcript, p. 6.  He also stated that he was advised following service to limit his activities.  See Transcript, p. 8.

At the time of the October 1985 Board decision, service connection was granted for a disability resulting from disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C. § 331 (West 1982) [now 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010].  

A veteran who served during a period of war or during peacetime service after December 31, 1946, was presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service rebutted that presumption and was not aggravated in service.  See 38 U.S.C. §§ 311, 337 (West 1982) [now 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010)].  The implementing regulation provided that a veteran will be considered have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  See 38 C.F.R. § 3.304(b) (1985).

The Board notes that in a precedent opinion, the VA General Counsel concluded that 38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in the Veteran's case is rebutted only if there is clear and unmistakable evidence that the disease in question existed prior to service and that any pre-existing condition was not aggravated by service.  However, in evaluating the CUE claim, the Board must consider the law extant at the time of the October 1985 rating decision.  See Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005) (the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), pertaining to a change in the interpretation of 38 U.S.C. § 1111 (formerly 38 U.S.C. § 311), cannot give rise to a finding of CUE in a decision that was final at the time of the new interpretation).  

A preexisting injury or disease was considered to have been aggravated by active service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  See 38 U.S.C. § 353 (West 1982) [now 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010]; 38 C.F.R. § 3.306(a) (1985).  

Initially, the Board observes that the moving party has properly complied with the pleading requirements to make a valid claim of CUE with a Board decision.  The motion was signed by the moving party's representative and identified the claim number at issue.  In addition, the decision with which the movant has alleged CUE was specified in the June 29, 2005 document.

As noted above, the movant contends that the issue in October 1985 was medical in nature, and the Board erred by relying on lay evidence in support of the denial.  The movant further noted that the uncontradicted medical evidence supported his claim for benefits, based on the law as it existed at the time, by demonstrating that sickle cell-thalassemia was aggravated by his period of active duty, shifting the burden to the Secretary to show a specific finding - with competent, material evidence - that the increase was the result of the natural progress of the disease, as per 38 C.F.R. § 3.306(a) (1982).  See Claim, June 29, 2005.

The Board acknowledged in 2001, as it does now, that a Medical Board determined in April 1984 that the movant's condition was aggravated by service.  See Medical Board determination, April 4, 1984.  It must be observed, however, that other documents of record, including the PEB determination in May 1984, which, following a review of the Medical Board determination cited above, concluded that the movant's condition had not been aggravated by service.  The Board emphasizes once again that the moving party contends that the Board did not properly weigh the evidence in its October 1985 decision.  As noted above, disagreement as to how the facts were weighed or evaluated has been specifically precluded as a basis for CUE pursuant to 38 C.F.R. § 20.1403(d)(3) (2010).

In support of his claim, the movant asserted that the PEB determination amounted to lay evidence, and as such, that the value of this evidence should be afforded no weight, and that the only probative evidence at the time was the determination of the Medical Board.  Next, it was asserted that the Board's decision in 1985 would have been different had the Board not afforded probative weight to the PEB report.  The movant also contended that the Board must point to a specific finding that the increase in disability was due to the natural progress of the disease.  See Claim, p. 6; see also 38 C.F.R. § 3.306(a) (2010).  

Following the issuance of the July 2009 Board decision, which denied the movant's claim, the movant appealed his case to the Court.  As noted above, a June 2010 Joint Motion found out that the Board's assertion that PEB members were "trained and certified in disability evaluation" was derived from a DoD directive which was not of record at the time of the 1985 Board decision.  Because only documents that were physically in the file as of the date of the decision may be considered, an Order vacating and remanding the Board's July 2009 decision was issued on July 8, 2010.

In August 2010, the movant, through his representative, issued an additional two-pronged argument in support of his claim.  First, the movant contended that, in 1985, the Board failed to assess his claim pursuant to all applicable law at the time of the denial, to include 38 U.S.C. § 1112(a) [formerly 38 U.S.C. § 312(a)], 38 U.S.C. § 7104(d) [formerly 38 U.S.C. § 4004], and 38 C.F.R. § 3.303(b).  Second, the movant's representative argued, once again, that the Board relied on lay evidence, pertaining to a medical matter, to deny the movant's claim based on inservice aggravation.

As to the first contention, the movant claims that, under 38 U.S.C. § 1112(a), a condition that existed prior to service can still be service-connected if it was aggravated during the presumptive period, and that the Board erred as a matter of law by stating that the "sole question for decision" was whether the movant's preexisting disorder was aggravated by service.  See Argument, August 2010, p. 2; see also Board decision, October 1985, p. 5.  At the time of the 1985 Board decision, service connection could be granted for a disorder manifested to a required degree within a specified period after service and thus, presumed to have been incurred in service.  38 C.F.R. § 3.307(a) did not include the term "incurred or aggravated" at that time, and did not include the words "or aggravated" until 2003, following a Final Rule issued on November 7, 2002.  Specifically, the conflict between the statute and the regulation became the subject of a General Counsel's opinion in 1998 and, subsequently, of a Federal Circuit case in 2000.  Ultimately, the regulations were revised to allow a presumption for aggravation of pre-existing conditions under 38 C.F.R. § 3.307.  However, this revision was not in effect until 2002.  See VAOPGCPREC 14-98 (October 1998); Splane v. West, 216 F. 3d 1058 (2000); and 67 Fed. Reg. 67792 - 67793 (Nov. 7, 2002) which revised 38 C.F.R. § 3.307)).  As delineated above, a change in law or interpretation of a statute or regulation is not a sufficient basis for finding CUE in a prior Board decision.  38 C.F.R. § 20.1403(e) (CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation).

In fact, per an Informal Hearing Presentation (IHP), dated September 5, 1985, the movant's then-representative argued that, "only after undergoing physical exercises of a strenuous nature during basic training did he undergo symptomatology which is related to the sickle cell thalassemia disorder."  No reference was made to any further evidence of aggravation at any point in time following the movant's separation from active service, nor was such argument raised at any time prior to the October 1985 Board decision.  Instead, it was the movant's contention that the disorder at issue first became symptomatic during service, resulting in chronic disability as identified in medical records during service, substantiating the claim for service connection based on inservice aggravation.  The Board in October 1985 did review a record of VA hospitalization from August 1984 to September 1984, which occurred post-service.  However, following a weighing of available evidence, the Board found that the disorder clearly preexisted the movant's period of active duty and was not permanently aggravated as a result of active duty.

As to whether initial inservice manifestation of a developmental illness constituted aggravation, the Board notes that General Counsel Opinion 01-85 stated that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole establishes that the familial condition in question was incurred or aggravated during service.  See General Counsel Opinion 01-85 (March 5, 1985).  However, per the opinion of the MEB following a review of the movant's reported medical history, to which the movant's representative has attributed a high degree of medical expertise during the course of this appeal, the movant presented with a history of leg cramps secondary to sickle crises, as well as a history of non-specific arthralgias with negative physical examinations.  The examiner did not state that the movant's history of leg cramps, or other arthralgias, began during his period of active service.  See Report of Medical History, March 1984.

The movant's representative further argued that, pursuant to 38 U.S.C. § 7104(d), as it existed at the time, the Board should have addressed the issue of direct service connection.  However, in that decision, the Board did cite to the provisions of 38 U.S.C.A. § 331 but determined that the movant's disorder clearly and unmistakably existed before service.  See 38 C.F.R. § 3.306(a).  In fact, the Board noted that "direct service incurrence is not contended" by the Veteran.  See Board Decision, October 1985, p. 5.  Thus, while appropriate citation to and presumably consideration of direct service connection was preliminarily presented, the Board concluded that in light its determination that the Veteran's sickle cell disease clearly preexisted service and in view of the fact that direct service incurrence was not contended, the sole remaining question was one of aggravation.  

To the same end, the movant's contention that an evaluation of chronicity and/or continuity of symptomatology, in conjunction with a claim for direct service connection, were again rendered moot by the Board in 1985 when it was found that the movant's disorder preexisted his period of active service.  Because the disorder preexisted service, as was argued by the movant's then-representative, and aggravation of that disorder was not found by the Board, a discussion as to continuity and chronicity of symptomatology following the movant's period of active service would have been extraneous.  Simply put, once the Board determined that the disorder preexisted service, there was no need to evaluate whether the disorder had is onset in service, established by an inservice occurrence of a chronic disorder manifested by a continuity of symptomatology post-service, because the Board had already determined that the disorder existed prior to service.  As such, the argument that Board erred by failing to consider the provisions of 38 C.F.R. § 3.303(b) at the time of the 1985 decision is without merit, and a reversal of the Board's 1985 decision on these grounds is not warranted.

As to the movant's second argument in August 2010, that the Board's decision improperly relied on lay evidence, as opposed to medical evidence, to deny the movant's claim in October 1985, the Board notes that this argument essentially mirrors the prior argument which was denied by the Board in July 2009.  Here, however, the movant's representative has relied on the fact that a 2003 DoD Directive, cited by the Board in its July 2009 decision, was not of record, and therefore not controlling, at the time of the October 1985 Board decision.  In fact, the Joint Motion took this theory a step further, noting that only documents that were physically in the file as of the date of the decision may be considered [emphasis added].  See Joint Motion, p. 4.  Not only is this last point a misstatement of the cited holding, as the Court's decision in Russell v. Principi, 3 Vet. App 310, 314 (1992) noted that applicable documents must be based on the record and the law that existed at the time of a prior decision, and did not require documents of record to be physically within the claim file, but such a reading would also be contrary to the movant's argument that a DoD directive from 1968 (discussed in further detail below) was controlling and applicable to this case, as this document was also not physically in the claim file at the time of the October 1985 decision.

Regardless, the Board has reviewed the 1968 Directive which, as the movant's representative has argued, does not mandate medical qualifications for PEB members.  However, the 1968 PEB manual does provide a detailed reference with regard to medical and legal principles, such as the presumption of soundness, aggravation of a preexisting injury, and permanent aggravation.  The Directive specifically states that such presumptions may only be overcome by a preponderance of evidence as distinguished from personal opinion, speculation, or conjecture.  When there is reasonable doubt concerning a member's condition, an attempt should be made to resolve that doubt on the basis of further clinical investigation and observation.  In the absence of such proof by a preponderance of the evidence, the Directive noted that reasonable doubt will be resolved in favor of the member.  See Directive, 1968, pp. 5-6.  Therefore, in response to the movant's contention that the PEB board was incapable of answering the question of whether the movant's disorder was aggravated by service (see Argument, p. 6), the movant's submission of the 1968 directive stands in direct contrast to this argument.

Further, although the movant's representative has argued that the PEB members in this case were not physicians (a supposition based only on the lack of "M.D." following their names on the PEB report in question), no evidence has been submitted to demonstrate that these PEB members lacked the competence to make a fitness determination following a review of the MEB findings.  Further, even if the Board were to accept the argument that the PEB members had no prior medical training and/or expertise (which the Board patently does not), the Board rejects the argument that PEB findings amount to lay evidence.  In the movant's Summary of Argument (Argument), his representative correctly noted that the PEB is the body that determines whether a service member is fit for duty.  See Argument, p. 5; see also 10 U.S.C. § 1222.  While the movant contends that the PEB determination is simply an administrative finding, lacking analysis, the Board points out that the PEB determination was "based on a review of the medical evidence of record," noted the disorder in question, as well as physiological manifestations thereof, determined that such manifestations precluded the movant form fulfilling his obligations, and concluded that the movant's condition was the result of a natural progression of the disorder.  See PEB Proceedings, May 29, 1984.

Citing Miller v. West, 11 Vet. App. 345, 348 (1998), the movant argues that this determination is a bare conclusion, rendering the report legally inadequate.  However, the Miller case turned on whether the disorder in question preexisted service, so as to rebut the presumption of soundness, as opposed to the determination of inservice permanent aggravation.  Here, the question as to whether the movant's disorder preexisted active service was not in dispute in 1985.  Instead, this case hinged upon whether a preexisting disorder was permanently aggravated by service, which turns on a different legal principle (not clear and unmistakable evidence, but rather whether a specific finding existed to show that the increase in disability is due to the natural progress of the disease).  Here, the PEB finding clearly provided such a determination.  As such, even if the Board were to construe the PEB finding as a bare conclusion (the premise of which is rebutted by the Board in the preceding paragraph), the finding in Miller is inapplicable to the case at hand.

The Board notes that the PEB determination in question was not the only evidence relied upon by the Board in 1985.  Specifically, the Board also cited a July 1982 report in which sickle cell trait B thalassemia existed without anemia, in order to demonstrate that the preexisting disorder was not aggravated approximately one year following enlistment.  In response, the movant has argued that the 1982 record, in and of itself, is not relevant to demonstrate the lack of aggravation, as the movant's period of active duty spanned from 1981 to 1985.  The movant's representative noted that the subsequent reliance on this document, by the Board in 1985, constituted a lack of rational connection between the facts found and the choice made, citing Marlow v. Brown, 5 Vet. App. 146, 151 (1997).  The representative claimed that reliance on irrelevant information rendered the Board's 1985 decision legally invalid  See Argument, p. 7.  The movant further contended that reliance on this document constituted medical speculation.  Id.  

In response, the Board first notes that Marlow can be distinguished from the facts in this case because, in that case, the Court held that the Board's reasoning revealed that it ignored overwhelming evidence (in the form of numerous medical statements), instead basing an opinion on "two statements, on which was, at best, a suggested course of treatment rather than a diagnosis, and the other which, when viewed in light of the entire examination, revealed that the Board read the record selectively."  See Marlow.  Here, the Board notes that, in 1985, the record did not contain overwhelming evidence to show that the movant's disorder was permanently aggravated as a result of service.  Instead, the record contained several service treatment records documenting treatment for the movant's disorder, a MEB finding, a PEB finding, and one brief period of hospitalization post-service.  The service treatment records other than the MEB are silent for a finding that the movant's disorder was permanently aggravated as a result of active service, as was the hospitalization record.  Further, while the MEB report found that the disorder had been aggravated, the PEB report found the opposite.  As such, although the Board discussed the July 1982 report (which noted a lack of anemia associated with the movant's disorder) within the context of the 1985 decision, there is no evidence of record to show that the Board ignored overwhelming evidence in reaching its determination.

Second, the Board notes that, in 1985, the citation of a July 1982 service treatment record did not amount to medical speculation.  At no time did the Board determine that the 1982 report alone demonstrated a lack of permanent aggravation.  Instead, the Board succinctly stated that the PEB report was supported by the July 1982 report, in addition to the lack of any other service treatment report demonstrating a chronic increase in the basic pathology of the disorder.  Service treatment records which demonstrated acute exacerbations of the disorder were specifically noted and referenced in the Board's decision.  See Decision, October 1985, p. 5.

As to the movant's assertion that the PEB determination was "legally incompetent" evidence (see Argument, p. 8), the Board notes again that the movant has not presented any evidence to substantiate that claim.  An assumption that PEB members were not competent to render medical opinions, despite the clear explanations presented in the 1968 directive which was incorporated herein by the movant, does not render the PEB determination legally incompetent.  It has not been determined that PEB members lacked medical expertise, as the movant suggests, nor has it been demonstrated that the PEB was incapable of understanding the issue of aggravation.  In fact, and as noted above, the 1968 Directive specifically detailed medical and legal principles surrounding the issue of permanent aggravation.  Whether the PEB determination should have been afforded more probative weight than the MEB determination is ultimately moot, as allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated, is an improper basis for a CUE claim.  See 38 C.F.R. § 20.1403(d)(1-3) (2010).  

The movant's final contention, that the outcome would have been different in 1985 had the Board followed the law, is also without merit.  Again, this premise is based upon the theory that the PEB determination was either lay evidence, and/or irrelevant evidence, each of which has been discussed in detail above.  The movant's representative, in support of this claim, seeks to establish CUE in 1985 by re-summarizing the facts of the case, arguing that the Board in 1985 should have decided the case differently.  It is noted that the disorder was aggravated in service, and that the MEB determined this.  To this argument, the Board points out that the movant's claim for service connection was granted in March 2007, and a portion, but not all, of the evidence on which the movant relies here was considered within the context of that grant.  However, and as noted above, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See 38 C.F.R. § 20.1403(a) (2010).  Here, this is simply not the case.  The Board, following an examination of the evidence which was both in the movant's favor, and contrary to his position, denied the movant's claim.  That his claim was ultimately granted in March 2007 on the basis of aggravation of a preexisting disorder is not a proper basis for a CUE award.  

Here, the Board has reviewed the evidence as it existed at the time of the 1985 decision, both evidence that was in the record, and of record.  However, the moving party has not identified any specific finding or conclusion from the October 1985 decision which was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the October 1985 Board decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Although the Board acknowledges that the moving party's claim for service connection was ultimately granted in 2007, that claim was granted on the basis of evidence that was not in the record at the time of the Board's October 1985 decision (to include a private medical opinion dated September 2006).  Moreover, the fact that members of the MEB "consisted exclusively of commissioned officers who [were] qualified doctors of medicine or doctors of osteopathy (see Argument, p. 9), is not determinative in this case.  Again, CUE is not appropriate when it is alleged that the Board failed to properly weigh evidence.  As such, the criteria for a finding of CUE have not been met, and the motion is denied.



ORDER

The motion to revise an October 1985 Board decision on the basis of CUE is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


